Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 1 of 40 PageID: 1256




David LRiza I. CookDagli, Esq.
  SILLS CUMMIS & GROSS P.C.
  One Riverfront Plaza
  Newark
BRACH EICHLER, LLC
101 Eisenhower Parkway
Roseland, New Jersey 0710207068
TelPh.: (973) 643-7000403-3103
Fax: (973) 643-6500618-5503
  dcook@sillscummis.com
rdagli@bracheichler.com


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



 USI International Inc.,
                                                  Civil Action No.: 3:15-cv-08451 (MAS)(TJB)
v.USI INTERNATIONAL INC.,                           :
                                                    :
               Plaintiff,                           :
                                                    : Civil Action No. 3:15-CV-08451-MAS-TJB
                       v.                           :
                                                    :
FESTO DIDACTIC INC.,                                : SECOND AMENDED COMPLAINT
                                                    :
               Festo Didactic IncDefendant.         :
                                                    :




       Plaintiff USI International Inc. ("USI"), by way of Complaint against Defendant Festo

  Didactic Inc. ("Festo", formerly known as Lab-Volt Systems, Inc. ("Lab-Volt"), (hereinafter

  referred to collectively as either Festo or Lab-Volt for clarity, depending upon whether the

  events alleged occurred before or after the acquisition and name change), alleges as follows

  with respect to itself and its own actions, and upon information and belief as to all other matters:

                                               THE PARTIES

         1.      Plaintiff USI is an Icaza Belize Trust corporation with an address at 60 Market

 Square, PO Box 364, Belize City, Belize.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 2 of 40 PageID: 1257




        2.     Upon information and belief, defendantDefendant, Festo is a New Jersey

 corporation with an address at 607 Industrial Way West, Eatontown, New Jersey 07724.




                                          INTRODUCTION

        3.     This action arises from Festo's refusal to honor a contractual obligation to pay USI

 its fee millions of dollars in the amount of at least $2,774,840.25 compensation owed to it. In

 April of 2012, USI entered into an
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 3 of 40 PageID: 1258




         exclusive agreement ("agreement") with Lab-Volt Systems, Inc. ("Lab-Volt") to facilitate

 the sale of Lab-Volt electronic training equipment through the United States government

 forGovernment     ("Government")     to the     governmentGovernment       of   Oman     ("Oman").

 TheConsistent with their prior dealings and with the custom and practice of the parties, the

 agreement providedcontemplated that USI would receive 25% of Lab-Volt's total contract price

 for its services if the equipment was purchased at full would sell its products to customers secured

 through USI's services in consideration for 75% of Lab-Volt's regular list price. As per numerous

 prior dealings between USI andprices (e.g., at Lab-Volt's "net selling price"), that USI would

 realize 100% of any additional mark-up in the final contractcould set the final selling price to the

 buyer, and that USI could retain that portion of the actual sales price which exceeded the

 Lab-Volt "net selling price. "

        4.      In or about June 2014, defendant Festo acquired Lab-Volt. Thereafter, onAG & Co.

 KG ("Festo AG"), which is a large German company based in Esslingen, Germany, acting through

 one of its subsidiaries or affiliates, acquired Lab-Volt and renamed it Festo Didactic, Inc., the

 defendant herein which is obligated to pay USI pursuant to the Agreement. Lab-Volt (before the

 name change) and Festo (after the name change) confirmed to USI that Festo was aware of, and

 fully committed to, honoring the agreement with USI.

        5.     On October 10, 2014, the deal originated by USI closed, and Festo was awarded ana

 contract that was valued at $11,099,361 contract to sell equipment through the United States

 government to the government ofGovernment to Oman.

        6.     Upon information and belief, the scope and price of the sales transaction has or will

 increase since that date due to the purchase or anticipated purchase of additional products and

 services in connection with the same transaction.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 4 of 40 PageID: 1259




        7.     From approximately 2018 through 2020, additional products and services in

 connection with the same transaction have been sold and/or offered by Festo to the MTC,

 including, but not limited to, extended warranty, calibration and training.

        8.     In addition to the approximately $11 million of the initial transaction, USI is entitled

 to payment from Festo on the additional products and services in connection with the same

 transaction, due to nature of the exclusivity provided for under the agreement.

        9.     Upon information and belief, the expected completion date of the initial transaction

 with June 30, 2020, however the completion date of the additional products and services has not

 been determined.

        10.    4. Despite repeated assurances by Lab-Volt that it would honor its agreement, and

 that Festo was aware of Lab-Volt's commitmentthis Agreement with USI, Festo has ignored USI' s

 requests for payment and is in breach of the agreement with USI.

                                              JURISDICTION

        11.    5. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(2),

 because the Plaintiff and the Defendant are a citizen of a state and a citizen of a foreign state.

 Further, the amount in controversy exceeds several million dollars and thus is well- above the

 statutory minimum.

        12.    6. Venue as to Defendant is proper in this judicial district because Defendant Festo

 is headquartered and has its principle place of business in Eatontown, New Jersey, and some of the

 acts complained of occurred in this judicial district.

                                         FACTUAL ALLEGATIONS
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 5 of 40 PageID: 1260




        13.    7. This matter arises from an agreementexclusive Agreement between Lab-Volt and

 USI under which USI would be compensated for having introduced and brokered a deal for the

 sale of goods by Lab-Volt with the Military Technical College of Oman ("MTCO").




                                                2
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 6 of 40 PageID: 1261




        14.     8. In late March 2012, USI learned of an expiring opportunity to sell various

 electronics training equipment to MTCO through funding allocated to the governmentGovernment

 of Oman through an offset program with the United States governmentGovernment.

        15.     The MTCO was a top priority of the Government of Oman.

        16.     USI was asked by the MTCO to identify manufacturers, particularly in the U.S.,

 who could provide technical training equipment. The timeframe to complete this task was

 incredibly short as the availability of the funding for the MTCO was subject to a financing facility

 that was set to expire within a matter of days.

        17.     Upon information and belief, failure to complete the work of identifying the

 supplier, equipment, and preparing the initial offer in time would have resulted in the forfeiture of

 the funding.

        18.     Upon information and belief, Oman is a strategic partner in the region and the

 failure to meet the deadline could have been potentially damaging to the relationship between the

 United States Government and Oman.

        19.     9. USI brought thisidentified Lab-Volt as a potential supplier and presented the

 opportunity to Jeremy Duggan, a senior executive with Lab-Volt, who.

        20.     Lab-Volt expressed immediate interest in the opportunity and agreed to cooperate

 with USI on an exclusive basis.

        21.     On April 3, 2012, USI provided MTCO with information about Lab-Volt's

 products.

        22.     MTCO reviewed the Lab-Volt products and responded to USI on April 4, 2012

 with a list of equipment and sought additional advice and pricing information from USI about the

 products. The deadline for USI to respond to MTCO was on Saturday, April 7, 2012.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 7 of 40 PageID: 1262




         23.      The following day, USI confirmed receipt of the equipment list and assured MTCO

  that there would be no problem with meeting the deadline.

         24.      On April 5, 2012, USI sent MTCO's list of selected equipment to Lab-Volt. In

response, Lab-Volt sought USI's assistance in seeking clarification from MTCO regarding the

equipment list.

         25.      Subsequently, Lab-Volt sent USI its firm fixed price offer for the equipment. The

  net selling price confirmed by Lab-Volt to USI was set at 75% of its published list price (i.e.,

  Lab-Volt's published list price less a 25% discount). USI was then free, in turn, to quote a final

  price to MTCO at or above the net selling price quoted to USI, with the understanding that the

  difference between Lab-Volt's net selling price and USI's quoted price to MTCO would be USI's

  compensation for the transaction.

         26.      10. On or about April 6, 2012, USI, after selecting Lab-Volt, submitted an prepared

  and delivered the initial offer, with terms and conditions, to MTCO including approximately $9.3

  million dollars of Lab-Volt goods and services.

         11.      USI's offer to The price given by USI for MTCO was based on documentation

  from Lab-Volt showing list pricing to USI, which included a 25% commission for USILab-Volt's

  standard one-year warranty term, was unilaterally determined by USI, and therefore it fixed the

  amount of USI's compensation or profit.

         27.      The breakdown of the $9.3 million dollars included approximately $5.69.3 million

  dollar price quoted to MTCO was based upon approximately $5.6 million representing Lab-Volt's

  net selling price, an additional $1.8 million representing USI's 25% commission (if Lab-Volt

  received its final selling price of $5.6 million) given to USI, and an additional 25% USI mark-up of

  approximately $1.9$3.7 million (totaling approximately $9.3 million). The additional mark-up was
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 8 of 40 PageID: 1263




  to be paid 100% to USI. Both the 25% commission and additional mark-up were "baked" into the

  final price offered to MTCOto compensate USI for selecting Lab-Volt equipment and putting the

  transaction together in such a short timeframe.

         28.     On April 6, 2012, USI informed Lab-Volt that it had met the deadline for the

  delivery of its offer to MTCO.

         29.     On April 7, 2012, MTCO acknowledged receipt of USI's offer for the Lab-Volt

equipment and asked USI some clarifying questions relating to commercial terms.

         30.     12. On or about10 April 10, 2012, USI and Lab-Volt executed a Letter of

  Commitment, which confirmed in a letter agreement that it had agreed toLab-Volt would work

  exclusively with USI on its efforts to sell equipment to MTCO, and that it had agreed to pay USI

  25% if the goods offered in the April 9 submission were purchased at Lab-Volt's full list price:

  "This letter is to confirm that Lab-Volt is working exclusively with USI International, Inc.

  exclusively on the currentexclusively on the Oman Military Technical College offset funding

  direct purchase project. Under the termsAs part of the funding we expectagreement between

  Lab-Volt and USI, Lab-Volt confirmed that its net selling price on any sales to MTCO would be at

  75% of its list prices, thereby guaranteeing USI that it would receive compensation that was no

  less than 25% of the list prices on any sales at list price. To memorialize this, the Letter of

  Commitment provided that in the event of a "direct order to Lab-Volt without a tender, and

  therefore Lab-Volt will pay the full agent's commission of 25% to USI International Inc. if" where

  the equipment iswas purchased at full Lab-Volt List Pricelist price, Lab-Volt would pay USI a

  commission of 25%."
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 9 of 40 PageID: 1264



                                        3
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 10 of 40 PageID: 1265




        13.    The Lab-Volt list price thus included allowance for the payment of a 25% commission to

 USI. As stated, any additional mark-up by USI would be paid 100% to USI.

         31.     The understanding between the parties was that Lab-Volt would be assured of

  receiving 75% of its published list price as its net selling price. USI's compensation would be the

  difference between the net selling price by Lab-Volt and whatever actual sales price USI could

  obtain from MTCO. In short, Lab-Volt was assured that it would receive its net selling price on

  any sale to MTCO. The rest was up to USI. Thus, USI bore the risk of its compensation being less

  than 25% if the ultimate MTCO sales price was less than Lab-Volt's list prices, but it also had the

  opportunity for compensation over 25% of the list price if it persuaded MTCO to pay a sales price

  that was above Lab-Volt's list price. Either way, Lab-Volt would get its net selling price.

         32.     USI undertook an active and critical role in ensuring that MTCO was able to fully

  realize the benefit of the financing facility through a sale without a tender (i.e., a sale without

  competitive bidding) prior to the expiration of that financing.

         33.     As referenced above, USI's role was instrumental in ensuring that the United States

  Government and Oman could realize the benefit of the financing arrangement. USI's role was also

  instrumental in ensuring that Lab-Volt got the benefit of this opportunity. But for USI's efforts in

  timely sourcing, pricing, and structuring the transaction, Lab-Volt would never have been able to

  secure an order of this magnitude.

         34.     Even after the offer was provided and accepted by MTCO, MTCO continued to

  rely upon USI to find additional items and identify an alternate supplier in case USI's first choice

  (Lab-Volt) was not accepted by the United States Government as a suitable vendor.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 11 of 40 PageID: 1266




         35.     On or about 13 April 2012, MTCO submitted the offer to purchase items from

  Lab-Volt to the United States Government before the financing facility expired. As a result,

  everyone was pleased. Therefore, that night, USI hosted a celebratory dinner for MTCO and

  Lab-Volt.

         36.     14. Shortly after the delivery by Lab-Volt of the Letter Agreementof Commitment,

  USI and Lab-Volt learned that the purchases would be made through the United States

  government's Foreign Military Sales ("FMS") program. As a result, the sale would technically be

  made by Lab-Volt to the United States governmentGovernment, and the United States would then

  provide the goods sold Lab-Volt equipment to MTCO. The goodsequipment to be sold

  remainedthrough the United State Government to MTCO was precisely the same goodsequipment

  identified in the offer made by USI and at the selling prices unilaterally established by USI.

         37.    Within days thereafter, on or about 16 April 2012, MTCO informed USI that the

  proposal looked very positive, and that Lab-Volt should expect a call from the U.S. Embassy in

  Oman. USI relayed the message to Lab-Volt.

         38.    On 17 April 2012, Colonel Hoffman called Lab-Volt directly and followed up with

  an email, which informed Lab-Volt that "Oman is building a technical college and wants to equip

  it with Lab-Volt equipment. ... I have attached the spreadsheet for it. ... As you can see the

  equipment is about $9 million." The spreadsheet that Colonel Hoffman sent to Lab-Volt was the

  spreadsheet that USI had prepared and provided to MTCO on 6 April 2012 and reflected USI's

  quoted selling prices, which were well above the Lab-Volt's list prices. Significantly, upon

  information and belief, this was the first time that Lab-Volt recognized that USI had obtained

  MTCO's agreement to sales prices that were well above the Lab-Volt list prices, thereby

  generating substantial compensation for USI.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 12 of 40 PageID: 1267




         39.     Realizing that USI had procured a sale to MTCO through the United States

  Government well above Lab-Volt list prices, Mr. Duggan and Lab-Volt set about a scheme to

  deceive USI and to retain USI's compensation for themselves.

         40.     15. On the very next day, Lab-Volt began to dissemble. On or about April 18, 2012,

  Lab-Volt, through an email from Mr. Duggan, advised USI that the transaction had to be pursued

  through an FMS transaction, but that Lab-Volt was able to participate in that program because

  Lab-Volt was a "US Company". Although Duggan advised that under FMS transactions,

  commissions had to be authorized by the end buyer (i.e., the government of Oman). Duggan stated

  that he expected that Lab-Volt would be able to pay commission to USI. He also advised that the

  deal might take two years to finalize because of the involvement of the U.S. government. However,

  Duggan indicated, in effect, that the additionalcompensate USI, but that any compensation to USI

  above 25% markup (beyondof the commission)list prices could not be charged and that the final

  contract price would be "drastically" reduced (e.g., to the Lab-Volt list prices). Because of this, USI

  was under the impression that it would receive a straightcompensation of only 25% commission

  fromof the final list price contract price. Mr. Duggan also advised USI that the sale would take

  approximately 2 years to finalize.

         41.     16. On April 20, 2012, Mr. Duggan emailed USI again. Confirming that the deal was

  to be completed through the FMS program, Duggan reiterated that Lab-Volt would honor its

  obligation to pay USI a fee for the services that it had provided in both finding thatthe buyer and,

  structuring the transaction, as well as preparing and providing the initial offer to MTCO.

         42.     17. Upon receiving confirmation that Lab-Volt intended to honor its obligation to

  USI, USI continued to support Lab-Volt in pursuing the transaction.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 13 of 40 PageID: 1268



                                         4
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 14 of 40 PageID: 1269




        18.     On or about June 19, 2012, well after the parties understood this would be an FMS

 deal, USI received confirmation that the prices Lab-Volt had quoted to the federal government were

 Lab-Volt's list prices previously provided to USI in April. Those prices continued to include a 25%

 commission for USI, including for a few items added to the transaction after USI's initial April offer.

        19.     By email from Mr. Duggan dated June 19, 2012, Lab-Volt provided a pro-forma to USI.

          Lab Volt Undertakes to Defraud USI of its Rightful Compensation

          43.   After using USI to secure a contract nearly 400 times higher than any of its previous

  business with the United States Government, Lab-Volt implemented the scheme to steal USI's

  expected profit from the sale to MTCO.

          44.   The first step of the scheme was to deceive USI about the actual sales price.

  Immediately after his contact with Colonel Hoffman, on April 18, 2012 Lab-Volt informed USI

  that the Government had insisted that the prices needed to be reduced. This representation was a

  lie. The Government had made no such demand, and Lab-Volt invented the false story as a means

  to cheat USI and keep USI's profits for itself.

          45.   20. In the pro-forma attached to Mr. Duggan's June 19, 2012 email, the asking prices did

  not include the additional mark-upTo support its lie, Lab-Volt then prepared a fake Pro-forma

  invoice (PF 214060, dated June 6, 2012, for customer: NAWCTSD International) on June 19, 2012

  and sent it to USI. This fake Pro-forma invoice falsely indicated that the actual sales price for the

  MTCO transaction was going to be at Lab-Volt's list prices. Such a sale would effectively eliminate

  USI's profit, measured by the portion of the original USI sales price which exceeded Lab-Volt's

  published list prices. Lab-Volt falsely represented to USI that this proPro-forma accurately
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 15 of 40 PageID: 1270




  reflected the dealsale being pursued in the FMS transaction. This was the first of two false invoices

  that USI received from Lab-Volt.

          46.     21. USI relied on this representationLab-Volt's misrepresentation that it had reduced

  the prices when concluding that it would only be entitled to a straightprofit of 25% commissionof a

  sale at list prices.

          47.     22. Lab-Volt reiterated that it would pay this "commission" to USI on the entire list

  of included products, excluding commission only on training, installation, and shipping, which

  were being priced at Lab-Volt's actual cost.

          48.     After filing the original Complaint in this action, USI learned that Lab-Volt never

  reduced the prices as it had represented to USI.

          49.     In truth and in fact, Lab-Volt continued to charge the United States Government the

  very prices that USI had unilaterally established and for which USI had obtained MTCO's

  agreement. Indeed, Lab-Volt went so far as internally comparing the fake reduced Pro-forma

  invoice given to deceive USI with the actual version of the Pro-forma invoice given to the United

  States Government.

          50.     23. Subsequent to the filing of the original complaint in this action, USI ascertained,

  in or about July 2017, through a document exchange during discovery, that Lab-Volt may have

  actually charged the federal government in the FMS transaction additional mark-ups together with

  the 25% commission. In other words, Lab-Volt quoted the government similar asking prices toin

  line with those that were utilizedunilaterally established by USI when it presented the

  dealtransaction to MTCO originally. By doing this, Lab-Volt misrepresented to USI that it would

  only be entitled to a 25% commission on the $11,099,361 price as opposed to receiving 100% of an

  approximate fee of $2 million dollar carve out of the final contract price attributable to the
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 16 of 40 PageID: 1271




  additional USI mark-upsmaller payment rather than compensation equal to the portion of the sales

  price above Lab-Volt's net selling price.




                                                  5
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 17 of 40 PageID: 1272




          51.   In addition, in order to further disguise its efforts to defraud USI, in May 2012,

  Lab-Volt purportedly brought a third party strawman, Westfield International ("Westfield"), into

  the deal. Westfield had played no role in securing the MTCO order of Lab-Volt equipment and any

  introduction of Westfield was a clear violation of the exclusivity granted by Lab-Volt to USI.

  When USI strongly resisted the introduction of a third party to the situation as it violated the

  exclusivity agreement, Lab-Volt assured USI that it would remove Westfield from the project, but

  it did not.

         52.    In an effort to conceal the fact that Lab-Volt was stealing a portion of USI's profit

  for itself, on September 1, 2012 (more than five months after USI's prices had been given to and

  accepted by MTCO), Lab-Volt entered into a "fake" service agreement with Westfield. The

  Westfield service agreement refers to the same Pro-forma number (PF21460) that was sent to USI

  in an altered version, and referred specifically to the Military Technical College of Oman (MTCO)

  US NAWCTSD International program, which was a project that was exclusive to USI. The fake

  service agreement purported to assign 20% of the actual selling price (which was the portion of the

  USI profit that Lab-Volt wanted to steal for itself) to Westfield for purported on-site services to

  MTCO - - which were largely non-existent. This scheme is confirmed by internal Lab-Volt

  documents comparing the fake invoice submitted to USI and the real invoice submitted to the

  Government.

         53.    Lab-Volt continued to string USI along into believing that the sale transactions (at

  the lower net sales price) was proceeding at a slow pace and that USI would eventually be paid.

         54.    24. In July 2012, Mr. Duggan of Lab-Volt further updated USI on the progress of the

  deal, forwarding Lab-Volt's communications with its federal government contact, Colonel Robert

  Hoffman to USI.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 18 of 40 PageID: 1273




         55.    25. Lab-Volt continued to provide updates on the progress of the transaction, and

  reiterated its obligation to pay a fee to USI on multiple occasions. For instance, on October 9,

  2012, Mr. Duggan updated USI on the progress of the deal. Duggan advised that Lab-Volt had

  hired a new executive, Dan Rodriguez, and confirmed that "both Dan and Peter are fully aware of

  the commitment to you to pay the consulting contract we discussed." Additional communications

  concerning the progress of the transaction were exchanged between USI and Lab-Volt in 2013 and

  early 2014.

         56.    26. In May 2014, USI became aware that Lab-Volt was in the process of being

  acquired by Festo Didactic, Inc. After demanding, and receiving, verbal assurances from Lab-Volt

  that Lab-Volt and Festo would honor the contract, USI demanded confirmation in writing in emails

  dated May 22 and May 27, 2014 that both Lab-Volt and Festo would honor theirthe commitment to

  pay USI the fee as agreed in the April 10, 2012 letter. On May 23, 2014, Peter Schluter, President of

  Lab-Volt, sent correspondence to Mr. Daniel Boese, Senior Vice President and Managing Director

  of Festo, confirming the April 10, 2012 commitment to pay USI in relation to the MTCO project.

  On May 28, 2014, Mr. Duggan emailed USI and stated: "In response to your emails of May 22 and

  May 27 - As you know Lab-Volt recognizes my letter of April 10, 2012 as a commitment to USI

  International in regard to the Oman project. In addition I confirm that Festo has been informed of

  this commitment." Mr. Duggan forwardedsent this email as the Senior Vice President of

  International Sales & Marketing for Lab-Volt Systems, Inc.

         57.    27. At all times throughout this process, Lab-Volt never denied or disputed that it

  was obligated to pay commission tocompensate USI for its services in originating and assisting

  with the transaction.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 19 of 40 PageID: 1274



                                         6
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 20 of 40 PageID: 1275




        58.     In or about June 19, 2014, the United States Government issued its formal RFP to

  Lab-volt for the equipment for the MTCO.

        59.     28. Upon information and belief, inon or about June 20, 2014, Festo acquired Lab-Volt.

         60.    29. Upon information and belief, Festo assumed all of Lab-Volt's liabilities in the
  acquisition.Lab-Volt was renamed Festo Didactic, Inc. after the acquisition.

        While Trying to Cut USI Out of the Deal, Festo Deceives
        the United States Government

         61.    Festo's plan to deceive USI in order to retain the compensation that USI was owed

  under the agreement had one more step. Festo needed the Government to approve the prices that

  USI had originally and unilaterally established and which were well above Lab-Volt's list prices.

  In short, it needed some explanation to justify the higher prices and to hide the fact that Lab-Volt

  was now going to pocket an abnormally large profit.

         62.    Lab-Volt knew that Federal law, including the FMS- Foreign Military Supplies

  procurement rules, Section N, and Part 31 of the Federal Acquisition Regulations (FAR)

  (allowable versus unallowable costs), specifically requires that an invoice to the Government

  disclose the detailed price breakdowns, including all fees, commissions, and profit margins

         63.    The obligations are set forth in various documents relating to the project such as the

  Request for Proposal ("RFP"), the Letter of Request ("LOR"), the Letter of Offer and Acceptance

  ("LOA"), the Statement of Work ("SOW") and the Contract Award.

         64.    Festo's obligation to follow these rules was clearly set forth in the RFP, LOR, LOA,

  SOW, and the Contract Award.

         65.    In order to conceal its scheme to steal USI's share of the sales proceeds and to hide

  its expected large profit, Festo repeatedly and intentionally misled the Government with incorrect
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 21 of 40 PageID: 1276




  price breakdowns and intentionally failed to disclose USI's role in the MTCO transaction, from

  which Lab-Volt originally only expected to receive its net selling price, and the fact that USI was

  entitled to receive compensation measured by the portion of the sales price that exceeded Festo's

  net selling price.

          66.     On September 2, 2015, the Government sent the RFP based on USI's offer to Festo.

  According to the RFP and the Contract, Festo was obliged to disclose USI's compensation

  (contingent fees) to both Oman and the Government.

         67.     On September 02, 2015, Jonathan Abbott, NAWCTSD Contract Specialist, wrote to

Festo about Festo's responsibility to disclose commissions and fees that are a part of the contract

price and included a link to the relevant FMS Procurement Rules.

         68.     Not one of the Pro-forma Invoices submitted by Festo to the Government and

MTCO declared any fees or commissions related to the sale. Not once did Festo truthfully disclose

USI's role. By not declaring the fees or commissions that constitute 45% of the contract price, Festo

deliberately made a fraudulent certification to the United States Government that the contract price

did not include any fees. Festo, then, fraudulently collected on the falsely certified invoices.

         69.     In addition to failing to make the requisite disclosures pursuant to the

clauses/obligations arising under the RFP and the Contract as well as regulations such as the FAR

and FMS Procurement Rules, Festo also failed to properly and candidly respond to direct questioning

by the United States Government regarding the breakdown of the equipment prices and why those

prices were higher than Festo's list prices.

         70.     On multiple occasions Government representatives sought information from Festo

as to what percentages of the selling prices represented the cost of the good, services, profits,

sub-contracted items, and location of performance efforts associated with the contract.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 22 of 40 PageID: 1277




          71.    On July 28, 2014, the Government wrote to Festo to "provide the assumptions

that come up to the totals to include, but not limited to, the effort (hours, labor mix, etc.)...provide

supporting data which includes the basis for the proposed costs. The proposed costs shall be

supported with historical sales, purchase history, vendor quotes, purchase orders, engineering

estimates, etc. If there are any subcontracted items, please provide the basis for the price of those

items."

          72.    Mr. Duggan, who was responsible for the false certifications hiding undisclosed

  compensation, grew concerned that the Government was asking questions that might reveal the

  fraud. As a result, he contacted Westfield to help him respond. Westfield wrote back, "[T]his [is]

  not good ... I need to give it some thought."

          73.    Festo, in desperate need of a way to defend its high prices to the Government,

  invented out of whole cloth the false explanation that the selling prices included the actual cost of

  a five-year additional warranty. Festo concealed the fact that the original selling prices set by USI,

  approved by MTCO, and which Festo continued to submit to the United States Government

  covered only a one-year warranty.

          74.    In fact, the initial sales offer prepared by USI for MTCO showed only a one-year

  warranty and a subsequent sales offer at the same prices submitted directly by Festo to the United

  States Government (bearing the signature of Festo's executive, Mr. Duggan) also provided for only

  a one-year warranty.

          75.    On August 13, 2014, the Government, through Mr. Abbott, again asked Festo to

  "lease provide a breakdown of the labor cost for installation and training to include labor

  categories, direct rates, indirect rates, and profit." Festo did not provide an exact breakdown of and

  did not declare the profit of approximately $8 million out of a proposed $11.1 million sales price.
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 23 of 40 PageID: 1278




          76.    On September 11, 2014, the Government also asked Festo to explain the price

  difference in unit prices of the equipment. Festo continued the deception by falsely confirming to

  the Government that the original offer had been calculated with a five-year warranty, when in truth

  and in fact, it had not. The price difference that the Government was asking about represented

  USI's rightful compensation, which Festo wished to steal and hide from the Government.

          77.    30. Upon information and belief, on or about October 10, 2014, the United States

  Naval Air Warfare Training System Division, Orlando, Florida awarded a formal contract to

  Festo for the sale of training devices to the government of Oman in the amount of $11,099,361

  (the "Sale"). Despite repeated requests prior to this litigation, USI was not provided with a complete

  copy of the signed contract.

          78.    31. Upon information and belief, the contract was awarded under the Foreign

  Military Sales Program, and included items initially offered to MTCO in USI's offer of April 6,

  2012, as well as additional items which Lab-Volt had previously agreed were included in USI's

  exclusive agreement with Lab-Volt at the prices quoted in Lab-Volt's June 12, 2012 offer.

        32.     Accordingly, Lab-Volt must have advised the federal government, and obtained written

 authorization from the government of Oman to charge a price that included a 25% commission to USI, as

 required for it to honor its obligations to USI, and to comply with federal regulations requiring pricing of

 FMS transactions without unauthorized commissions. In fact, it appears that the final contract price also

 included substantial additional mark-ups.

          79.    Upon information and belief, additional amounts were thereafter awarded to Festo

  under the same financing facility for delivery of more training equipment to the MTCO, again

  likely based upon prices originally structured by USI. Thus, just months later, on or about May 21,

  2015, Festo received another award for additional training equipment for MTCO in the amount of
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 24 of 40 PageID: 1279




  $4,700,659.01, again as a firm, fixed price, sole source contract. The completion date of this

  contract is listed as June 30, 2020. This order, too, falls squarely within the ambit of USI's

  exclusive agreement with Festo regarding equipment for the MTCO. As a result, USI is entitled to

  compensation measured by the amount of the sale price on the May 21, 2015 award that exceeds

  75% of Festo's list price for this equipment.

         80.    Upon information and belief, the scope and price of this overall sales transaction for

  MTCO has now increased to well over $15 million and may continue to increase further.

         81.     The Government relied upon Festo's fraudulent representations in making its

  incorrect Congressional Announcement because such fees were never disclosed to the

  Government.

         Festo Attempts to Manipulate the Contract and Defraud USI

         82.     Festo's lies and misrepresentations did not end when the contract was awarded. It

was still receiving questions from the Government for which it needed answers. With the contract in

place, Festo needed to find a way to cover its misrepresentation to the Government and

simultaneously avoid paying USI.

         83.     On March 5, 2015, Charles H. Gifford, International Training Systems Logistics,

NAWCTSD, specifically questioned why he couldn't find any reference to the five-year warranty

in the Letter of Acceptance: "I'm guessing Oman requested five year warranty but I can't find it in

the LOA. Did Oman request something additional outside of the LOA? Festo should have a fairly

standard warranty that covers their product." He further stated that if the 5 years warranty was

requested than "What should have been reviewed during the evaluation of proposals and should

have been part of their proposal." Festo falsely explained to the Government that the five-year

warranty was bundled into the equipment prices. In order to carry on the charade, Festo also
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 25 of 40 PageID: 1280




represented to USI that there was an unwritten agreement between Festo and the Government - -

for the 5-year warranty pricing (total 20%) as "increased pricing on the equipment!" Festo's lie

triggered the change of terms and confusion - - an amendment to the LOA was made to match the

lie of the five-year warranty. But, in truth and fact, the 5-year warranty had never been requested

and no 5-year warranty term was included in the original offer. Nor would a 5-year warranty,

amount to anything approaching increase in the purchase price over Festo's list prices.

         84.      Once Festo embarked on a series of lies and misrepresentations, more were

required. Festo wanted to keep the extra profit, not pay it out to Westfield for bogus services.

Therefore and thereafter, Festo falsely represented to Westfield that Festo had disclosed the 20%

Service Contract to Government, but instead the Government wanted less service and more products,

and the Government opted for a 5-year warranty for only $479,000 USD. Therefore, the 4% per

annum of total 5 years' service was no longer bundled in the prices.

         85.    In short, Festo was compelled to deceive both USI and Westfield in its effort to steal

the portion of the sales price increased by USI for itself: (a) Festo lied to Westfield that Festo had

disclosed the 20% service contract to the Government; and (b) in correspondence dated November

13, 2015 to USI, Festo also lied to USI and asserted that Festo had disclosed USI's claim to the

government. However, in truth, Festo never made any such disclosures to the Government.

         86.    Festo, then, deliberately tried to manipulate the terms of the sale in order to avoid

paying USI's fees.

         87.    The payment of USI's compensation was conditioned upon Festo receiving an order

without a tender (i.e., Festo would not have to engage in a competitive bidding process). Festo's

expectation when it entered into the agreement with USI was to receive a direct order to Lab Volt.

This expectation was realized as Festo was designated as a "sole source prime contractor for the
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 26 of 40 PageID: 1281




training equipment for the Military Technical College ..." and never had to compete with other

bidders for the project.

         88.     On September 23, 2014, Festo wrote to the Government and tried to suggest that:

"Festo would much prefer that this [order] had been [as a result of] a tender." ... "Can this [order] be

changed to a tender?" This suggestion was made in order to evade its obligation to pay USI because

under the terms of the Letter of Commitment signed by Festo to USI, payment to USI was

conditioned upon an order without a tender (i.e., without a competitive bidding process). This ruse by

Festo also proved to be unsuccessful as the Government did not yield to Festo's requests to change

the order from a sole source contract to a tender.

          89.    Knowing that it had intentionally deceived the Government by failing to disclose

  USI's role in the transaction and its entitlement to a substantial portion of the purchase price, Festo

  then sought a general endorsement (in the form of an official letter) from the Government that

  Festo was in full compliance with the FMS regulations and Government Procurement Conditions.

  Festo asked: "Could we please get an official letter from FMS or equivalent stating that by

  accepting the award without a tender Festo is in full compliance with the FMS and governmental

  procurement conditions for this project."). This ploy failed as well.

          90.    Festo then tried to turn its own violation of the Federal Acquisition Rules and its lies

  to USI to its advantage. Under the Contract and FMS procurement rules and Federal Acquisition

  Regulations, Festo was obligated to disclose to the Government contingency fees that were a part

  of the price. Festo then took the position that it did not need to pay USI's fees because these fees

  had never been disclosed by Festo to the Government - - although the USI fees had always been a

  part of the price. By not disclosing the USI fees, Festo not only breach its obligations to the

  Government, but it also committed a breach of its obligation to USI. On September 2, 2015, Festo
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 27 of 40 PageID: 1282




  asked the Government if there is a statement in the Oman contract that prohibits Festo from paying

  any fees related to the contract.

            91.   Specifically, Festo asked if the Government was aware of "a statement anywhere in

  the      Oman   contract   [that]   prohibit[ed]   Festo   from   agreeing   and/or   paying   any

  broker/dealer/agent/distribution any sales commission or compensation for the award of our

  contract."

            92.   By asking if there was a clause in the contract that prohibited Festo from paying

  contingent fees, Festo was trying to obtain an instruction from the Government that it was not

  allowed to pay USI's compensation although that compensation was always a part of the selling

  price.

            93.   The Government responded to Festo by providing the FMS procurement rules,

  which pursuant to section n obligated Festo to disclose such fees. According to the Government,

  Festo should have previously disclosed such fees to the Government in the LOA, but no such

  disclosure was made by Festo in the LOA.

            94.   Within minutes of receiving the correspondence from the Government, Festo

  immediately copied "Restrictions on Subcontractor Sales to the Government" clause to their next

  correspondence to the Government, and responded to their own question inquiring about the

  existence of such a clause.

            95.   On November 12, 2015, through a letter by Festo's CEO, Dr. Nader Imani, Festo

  once again attempted to trick the Government in order to obtain correspondence from the

  Government that would allow Festo to evade payment of USI's compensation. In doing so, Festo

  falsely referred to USI as an unrelated agent (i.e., an agent unrelated to the MTCO transactions),

  despite agreements, quotes, calculations, years of updates, including those from the Government,
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 28 of 40 PageID: 1283




  and dozens of documents showing USI margins in Festo's own calculations. USI was not only

  related to the MTCO transactions, but it was the fundamental reason that this order happened at all.

  And, of course, USI had an exclusive contract for this particular order as it was USI that had

  prepared and delivered the offer, including its compensation, which was accepted by MTCO.

         96.    Festo never disclosed USI's role and its expectation of compensation even though

  the Government had paid Festo an amount that included USI's fees. Moreover, Festo's CEO

  subsequently reported that the size of Festo's profits "after maintenance contract costs..." would be

  a NET of $6.7 Million with a cost of $3million. However, this statement was entirely and

  intentionally false as there were and would in future be no significant maintenance costs. Festo's

  CEO also suggested to Government that the FMS contract prohibits only the unapproved fees and

  (if forced to do so), Festo would pay the fees from its profits.

         97.    Knowing that there was undisclosed compensation to USI built into the original

  sales price set by USI, Festo essentially sought a statement from the Government that it was

  prohibited from paying that compensation to USI because that compensation had never been

  disclosed by Festo during the Government procurement process. This ploy failed entirely. The

  Government response was as follows:

                "An `allowable' cost, by definition in Part 31 of the FAR, is a cost to the
                government, not a cost to the contractor. So it does not make sense for
                Festo to say the contingent fee is an allowable cost that will not be paid by
                the government. In addition, payment out of `profit' is a slippery slope.
                What is `profit'? If Festo is implying that it will pay the contingent fees
                from proposed profit from an upcoming contract, then I would expect
                Festo's proposed profit rate to be very high to cover the cost of the
                unallowable contingent fees. In this case, the U.S. Government has paid
                for unallowable contingent fees. Also, we do not know where Festo
                obtained its interpretation that the FMS contract prohibits only the
                "reimbursement" of unapproved contingent fees. Finally, if the FMS
                contract is a firm, fixed price contract, it is very odd that Festo would be
                asking for the U.S. Government's consent to pay unallowable contingent
                fees. Festo does not need the U.S. Government's consent. Thus, I am
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 29 of 40 PageID: 1284




                suspect and tend to believe that Festo is asking the U.S. Government the
                question in its letter dated November 12, 2015 in an attempt to bring the
                U.S. Government into the privilege of sharing the cost of unallowable
                contingent fees."

         98.      The Government's response was correct. The Government had already paid Festo a

  price which included undisclosed and therefore unallowable contingent fees. As correctly guessed

  by Government, Festo's profit rate was very high at total profit of $8,128,088.63 out of the initial

  contract award of $11,099,361.00. Festo had already collected the undisclosed compensation for

  USI.

         99.    Festo's CEO was unable to succeed in manipulating the Government. Rather than

obtaining a statement which prevented it from paying the fees, the Government responded to Festo

that the payment of the fees was a business decision of Festo's.

         100.   33. Despite the successful award of the contract originally sourced by USI, and

payment by the federal government to Lab-Volt, Lab-Volt has now refused Festo, Festo refuses to

pay the compensation due to USI under the April 10, 2012 agreement, repeatedly reaffirmed and

ratified by Lab-Volt in communications with USI in April 2012, June 2012, October 2012, and May

2014.




                                                    7
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 30 of 40 PageID: 1285




             101.   Thereafter, upon information and belief, the order was increased, and as such, so has

the portion owed to USI under its exclusive agreement with Festo.

             102.   Upon information and belief, the sale of equipment for the MTCO was the largest or

one of the largest transactions in Lab-Volt's history and one of the reasons Festo AG (the German

parent company of Festo) desired to acquire Lab-Volt. Upon the acquisition, Festo AG placed one of

its officers in the role of President and CEO of Festo, namely Dr. Nadir Imani. Upon information and

belief, Dr. Imani reported regularly to Festo AG. Dr. Imani had direct knowledge of and participated

in the facts alleged herein. In or about early 2017, Festo AG repatriated Dr. Imani back to Germany

where he now serves in a senior capacity at Festo AG. As a result of the foregoing, senior executives

of Festo AG have knowledge of the improprieties alleged herein and Festo's continuing breach of its

duties to USI.

             103.   34. USI has repeatedly requested payment of its fees, including its 25% fee in the

amount of $2,774,840.25.

             104.   35. Festo has rejected these requests.


                                               FIRST COUNT
                                              Breach of Contract
             105.   36. Plaintiff repeats and realleges each and every allegation set forth in the

foregoing paragraphs of the Complaint as if same were fully set forth herein.

             106.   37. Under the Agreement, Festo, as Lab-Volt's successor,exclusive arrangement

between Lab-Volt and USI regarding sales intended for MTCO, Festo owes contractual duties to

Plaintiff.

             38.    Lab-Volt and
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 31 of 40 PageID: 1286




         107.     Festo wereis and was obligated to pay to USI that portion of the agreed-upon

commission of 25% for all of the goods it sold at Lab-Volt's list price in the Sale as well as 100% of any

additional mark-up that was paidpurchase price to Festo which exceeded Festo's net selling price. That

net selling price was established at 75% of Festo's list prices.

         108.     39. Further, Lab-Volt and Festo werewas obligated to take any steps necessary in the

contracting process to obtain the authorization of the government of Oman to pay this fee to USI.

         109.     40. By reason of the foregoing, Festo has breached its contractual duties with

respect to Plaintiff, including but not limited to the terms of the Agreementagreement, by failing to

pay 25%USI its allocated portion of the total contractactual sales price to USI collected by Lab-Volt as

well as 100% of any additional mark-up that was paidwhich exceeded the Festo net selling price, and/or

by failing to secure authorization to pay the fee from the government of Oman.

         110.     41. As a direct and proximate result, Plaintiff has incurred, and continues to incur,

  damages in an amount to be determined at trial.

          WHEREFORE, Plaintiff demands judgment against Festo as follows:


                  (a)    Awarding damages, plus pre- and post-judgment interest;

                  (b)    Granting legal fees and costs of suit; and




                                                       8
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 32 of 40 PageID: 1287




                  (c)

                   (c)    Granting such other and further relief as the Court may deem just and

            equitable.


                                               SECOND COUNT
                                               Unjust Enrichment

            111. 42. Plaintiff repeats and realleges each and every allegation set forth in the foregoing

  paragraphs of the Complaint as if same were fully set forth herein.

            112. 43 USI conferred a benefit on Festo by providing services to Lab-VoltFesto, for

  which USI reasonably expected it would be compensated.

            113. 44. USI's services enabled Festo to obtain the contract awarded to it by the United

  States Naval Air Warfare Center Training Systems Division, Orlando Florida.

            114. 45. Festo's actual selling prices included at least a 25% marginover and above its net

  selling prices given to pay USI's commission as well as additional mark-ups, which are owed in full

  to USI.

            115. 46. Festo has retained all of the proceeds of its agreement with the United States

  government, and provided no compensation to USI for its services.

            116. 47. This benefit was rightfully owed to USI and therefore obtained at USI's expense.

         117.     48. Festo will be unjustly enriched if it is permitted to retain the

         benefit. WHEREFORE, Plaintiff demands judgment against Festo as

         follows:


                   (a)    Awarding damages, plus pre- and post-judgment interest;
Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 33 of 40 PageID: 1288




              (b)   Granting legal fees and costs of suit; and

              (c)   Granting such other and further relief as the Court may deem just and

       equitable.




   9
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 34 of 40 PageID: 1289




           THIRD COUNT

           Fraud




                   118. 49. Plaintiff repeats and realleges each and every allegation set forth in the

           foregoing paragraphs of the Complaint as if same were fully set forth herein.

                   119. 50. By repeatedly transmitting the false pro-formaPro-formas to USI on June 19,

           2012,and repeatedly falsely telling USI that the actual selling price for MTCO had been

           drastically reduced, Festo (then called Lab-Volt) intentionally misrepresented the structure and

           the value of the transaction.

                   120. 51. Lab-VoltFesto made such misrepresentation with the knowledge that it was

           false and with the intent that USI rely upon the false proPro-forma.

                   121. 52. USI reasonably relied upon the false pro-formadocuments and information

           given to it by Festo and has been injured as a result.

                   WHEREFORE, Plaintiff demands judgment against Festo as follows:

                              (a)   Awarding damages, plus pre- and post-judgment interest;

                              (b)   Granting legal fees, including punitive damages, and costs of suit; and

                              (c)   Granting such other and further relief as the Court may deem just and

                    equitable.
                                                       FOURTH COUNT
                                                      Declaratory Judgment
                    122. Plaintiff repeats and realleges each and every allegation set forth in the

           foregoing paragraphs of the Complaint as if same were fully set forth herein.




BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 35 of 40 PageID: 1290




                     123. USI and Festo had an agreement that Festo would work with USI exclusively

           for the MTCO project.

                     124. Festo has solicited additional products and services to MTCO for the MTCO

           project, including warranty, training, and calibration.

                     125. Accordingly, Plaintiff is entitled to declaratory judgment that USI is entitled

           to compensation from Festo for the sale of products and services and any additional products

           and services for the MTCO project.
                                                      FIFTH COUNT
                                               Breach of the Implied Contract

                     126.     Plaintiff repeats and re-allege each and every allegation as if fully set forth

           herein.

                     127.     Defendant promised to pay Plaintiff for the full value of the services

           provided to Defendant.

                     128.     However, Defendant has failed to fulfill their promises and obligations.

                     129.     Plaintiff has demanded that Defendant perform on its promises, but

           Defendant has refused to do so.

                     130.     As a direct, proximate and foreseeable result of Defendant’s wrongful

           actions and breach of their promises, Plaintiff has suffered and continues to suffer

           substantial damages.

                                                    SIXTH COUNT
                                                    Quantum Meruit

                     131.     Plaintiff repeats and re-alleges each and every allegation as if fully set forth

           herein

                     132.     Plaintiff provided services to Defendant for which it has not been

           compensated.




BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 36 of 40 PageID: 1291




                     133.     Defendant knew, at the time of performance, that Plaintiff reasonably

           expected to be fairly compensated for the services provided.

                     134.     Defendant promised to pay Plaintiff for the full amount of services rendered.

                     135.     Payment has not been made for the full amount of the services rendered.

                     136.     As a result of the foregoing, Plaintiff is entitled to quantum meruit

           compensation for the and services rendered, for which Plaintiff has not been paid.

                                                  SEVENTH COUNT
                                                  Promissory Estoppel

                     137.     Plaintiff repeats and re-alleges each and every allegation as if fully set forth

           herein.

                     138.     Defendant promised they would pay Plaintiff for the full am=ount of

           services rendered.

                     139.     Plaintiff reasonably relied on those promises and acted in reliance on those

           promises to its detriment.

                     140.     As a direct, proximate and foreseeable result of Defendant’s wrongful

           actions and breach of its promises, Plaintiff has suffered and continues to suffer substantial

           damages.




                     WHEREFORE, Plaintiff demands judgment against Festo as follows:

                              (a)    Awarding damages, plus pre- and post-judgment interest;

                              (b)    Granting legal fees, including punitive damages, and costs of suit;

                              (c)    Issuing a declaratory judgement that USI and Festo have an agreement that

                     USI shall receive compensation from Festo for all sales of products and services by Festo

                     to MTC from October, 2014 onwards; and




BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 37 of 40 PageID: 1292




                              (d)    Granting such other and further relief as the Court may deem just and

                    equitable.




           Dated: Newark, New Jersey

           June 21, 2018 October 9, 2020

                                                           /s/ Riza I. Dagli____

                                                               SILLS CUMMIS & GROSS P.C.



                                                               David L. Cook

                                                                One Riverfront Plaza
                                                                Newark, NJ 07102
                                                                Tel.
                                                           BRACH EICHLER, LLC
                                                           101 Eisenhower Parkway
                                                           Roseland, New Jersey 07068
                                                           Ph.: (973) 403-3103
                                                           rdagli@bracheichler.com




                                    CERTIFICATIONPURSUANT TO L. CIV. R 11.2 AND 201.1

                     Plaintiff, through its undersigned counsel, hereby certifies, pursuant to Local

           Civil Rule 11.2, that the above-captioned matter in controversy, to the best of undersigned



BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 38 of 40 PageID: 1293




           counsel's knowledge, is not the subject of any other action pending in any court, or of any

           pending arbitration or administrative proceeding.

                     Plaintiff further certifies, pursuant to Local Civil Rule 201.1, that it is seeking

           monetary damages believed to be greater than $150,000, exclusive of interest and costs and

           any claim for punitive damages. Therefore, this action is not appropriate for compulsory

           arbitration.

           Dated: October 9, 2020


                                                         s/ Riza I. Dagli____
                                                         BRACH EICHLER, LLC
                                                         101 Eisenhower Parkway
                                                         Roseland, New Jersey 07068
                                                         Ph.: (973) 643-7000403-3103
                                                              Fax (973) 643-6500
                                                         rdagli@bracheichler.com
                                                           dcook@sillscummis.com




                                                           10




BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 39 of 40 PageID: 1294




                                CERTIFICATION PURSUANT TO L. CIV. R. 11.2 AND 201.1

                              Plaintiff, through its undersigned counsel, hereby certifies, pursuant to Local Civil

           Rule 11.2, that the above-captioned matter in controversy, to the best of undersigned counsel's

           knowledge, is not the subject of any other action pending in any court, or of any pending arbitration

           or administrative proceeding.

                              Plaintiff further certifies, pursuant to Local Civil Rule 201.1, that it is seeking

           monetary damages believed to be greater than $150,000, exclusive of interest and costs and any

           claim for punitive damages. Therefore, this action is not appropriate for compulsory arbitration.

           Dated:       Newark, New Jersey
                        June 21, 2018



                                                                          UMMIS & GROSS P.C.


                                                                David L. Cook

                                                                One Riverfront Plaza
                                                                Newark, NJ 07102
                                                                Tel. (973) 643-7000
                                                                Fax (973) 643-6500
                                                                dcook@sillscummis.com




                                                               11
BE:11180099.1/YAH002-277741
      Case 3:15-cv-08451-MAS-TJB Document 104-4 Filed 10/09/20 Page 40 of 40 PageID: 1295




                                            Counsel for Plaintiff
                                            USI INTERNATIONAL INC.




BE:11180099.1/YAH002-277741
